Citation Nr: 0112246	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than May 20, 1997, 
for the grant of service connection for paranoid 
schizophrenia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
April 1971.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1998, by the Buffalo Regional Office (RO), which 
granted service connection for paranoid schizophrenia, and 
assigned a 10 percent disability rating, effective May 20, 
1997.  The rating was later increased to 100 percent, also 
effective from May 20, 1997.  A notice of disagreement with 
the effective date assigned to the award of service 
connection was received in April 1999.  The statement of the 
case was issued in May 1999.  The substantive appeal was 
received in May 1999.  The appeal was received at the Board 
in March 2001.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in April 5, 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran filed a claim of entitlement to service 
connection for mental illness in March 1986; that claim was 
eventually denied in a June 1989 decision of the Board.  The 
veteran did not appeal the Board's decision to the United 
States Court of Veterans Appeals (since redesignated the U.S. 
Court of Appeals for Veterans Claims).  As a result, the 
Board's June 1989 decision was final, in accordance with 
applicable law.  

3.  The Board decision of June 1989 subsumed prior rating 
decisions of record in which the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  

4.  In a letter written on the veteran's behalf, received by 
the RO on April 21, 1997, it was stated that the veteran 
wished to reopen his claim for service connection, and 
reference was made to the notice of disagreement which had 
led to the June 1989 decision of the Board.  In a statement 
received on May 20, 1997, the veteran also sought to have his 
claim for service connection for a psychiatric disorder 
reopened.  The RO initially denied the reopened claim, and 
the veteran filed an appeal.  

5.  The communication received by the RO on April 21, 1997, 
may be accepted as the document which initiated the reopened 
claim and led to the grant of service connection and 
compensation for paranoid schizophrenia.  


CONCLUSION OF LAW

An earlier effective date of April 21, 1997, for entitlement 
to service connection and compensation for paranoid 
schizophrenia is warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.157, 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws and Regulations

Controlling statutes and regulations provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).  The effective date of VA 
disability compensation benefits for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of the 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(a), (b)(2) (2000).  

In addition to the above, the applicable VA statutory and 
regulatory provisions require that a specific claim in the 
form prescribed by the Secretary be filed in order for 
benefits to be paid or furnished to any individual.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a); see also Wells v. 
Principi, 3 Vet.App. 307, 308 (1992).  An informal claim can 
also be accepted by VA in the form of any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some other person acting as next friend of a 
claimant who is not sui juris.  Such informal claim must, 
however, identify the benefit sought.  38 C.F.R. § 3.155(a).  

In addition, a report of VA medical examination or 
hospitalization may also be accepted as an informal claim, if 
a formal claim for pension or compensation has been allowed, 
or a formal claim for compensation has been disallowed for 
the reason that the service-connected disability is not 
compensable in degree and such report relates to examination 
or treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  See 38 
C.F.R. § 3.157(a) and (b) (2000).  Otherwise, a specific 
claim on a form prescribed by VA must be filed in order for 
benefits to be paid.  38 U.S.C.A. § 5101(a); see Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 2000), cert. denied, 120 S. 
Ct. 1270 (2000); 38 C.F.R. §§ 3.150(a), 3.151(a).  See also 
Norris v. West, 12 Vet.App. 413, 421 (1999), distinguishing 
between an original claim and a claim for increased rating, 
the latter of which may be initiated by a medical examination 
or hospitalization, under 38 C.F.R. § 3.157.

Where decisions of the RO are appealed, and the Board denies 
the claim(s), the Board's decision is final, and subsumes all 
prior decisions of the RO as to the issues addressed therein.  
See Dittrich v. West, 163 F.3d 1349, 1353 (Fed. Cir. 1998) 
(when Board rejected claim that was subject of prior, final 
RO decision "after considering the entirety of the evidence 
before the [RO] in addition to some new and material evidence 
acquired in the interim", that RO decision was "necessarily 
subsumed" by the Board's decision), cert. denied, 111 S. Ct. 
1499 (1999); Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000) (reaffirming subsuming doctrine in cases where prior 
BVA decision had "conducted a full review of the evidence 
that had previously been before the RO and held that the RO 
had correctly denied. . . [the earlier] claim").  

II.  Factual background

As noted above, the record indicates that the veteran served 
on active duty from December 1969 to April 1971.  

The veteran's initial claim of entitlement to service 
connection for a psychiatric disorder on VA Form 21-526 
(Veteran's Application for Compensation or Pension), was 
received in March 1986.  Following review of the veteran's 
service medical records, a private hospital report dated in 
April 1975, and a private hospital summary dated from 
November 1976 to May 1986, the RO issued a September 1986 
rating decision.  Therein, the RO denied service connection 
for a psychiatric disorder, stating that, although the 
service medical records did note observation for psychiatric 
problems, there was no indication of a diagnosis of a 
psychiatric disorder in service, and the evidence of record 
did not indicate that he received treatment for a psychiatric 
disorder within one year following his discharge from 
service.

The veteran initiated an appeal as to that denial of service 
connection.  Following the receipt of private treatment 
reports dated from July 1986 to November 1987, the RO, in a 
rating action in April 1988, confirmed the denial of the 
veteran's claim for a psychiatric disorder.  

Subsequently, the Board denied service connection for a 
psychiatric disorder in a June 1989 decision.  The veteran 
and his representative were provided with copies of the 
decision.  At that time, pursuant to the Veterans' Judicial 
Review Act, Public Law No. 100-687, 102 Stat. 4105 (1988), 
the veteran had the right to file an appeal and secure 
judicial review of the decision of the Board, by the United 
States Court of Veterans Appeals (since redesignated the U.S. 
Court of Appeals for Veterans Claims).  The appeal period set 
by law extended for 120 days after the date of notice of the 
Board decision, and was, in fact, extended to November 14, 
1989, pursuant to Public Law No. 101-94, 103 Stat. 617 
(1989).  See Torres v. Derwinski, 1 Vet.App. 15 (1990).  The 
record contains no indication, and neither the veteran nor 
his representative has asserted, that an appeal to the Court 
was ever filed.  

The claims folder contains a letter addressed to the Disabled 
American Veterans, at the address of the RO, from an Attorney 
and Counselor at Law, dated April 17, 1997.  In the letter, 
the attorney indicated that the veteran was "interested in 
reopening his claim for entitlement to a service-connected 
disability."  Reference was made to a Notice of Disagreement 
(NOD) in 1987.  It is not clear as to which document the 
attorney referred; there was an NOD, dated August 27, 1987, 
which mentioned service connection for a nervous condition 
(but the attorney's 1997 letter indicated the date as April 
27, 1987).  In any event, the 1997 letter, by its express 
language, referred to the service connection claim, and 
requested advice as to "how it could be reopened."  That 
letter bears a date stamp indicating that it was received by 
the RO on April 21, 1997.

Received at the RO on May 20, 1997, was a VA Form 21-4138 
(Statement in Support of Claim), wherein the veteran 
requested that the RO reopen his claim of entitlement to 
service connection for a mental disorder.  At that time, the 
veteran indicated that he had been receiving treatment at the 
Niagara Mental Health Clinic, and was currently receiving 
treatment at the VA Medical Center (VAMC) in Buffalo, New 
York.

A VA treatment report was received in September 1997.  
Thereafter, by a rating action in December 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  The veteran 
appealed the denial of reopening, and offered testimony at a 
hearing before a Hearing Officer at the RO in March 1998.

Subsequently, the veteran was accorded a VA compensation 
examination in June 1998.  After examining the veteran and 
reviewing clinical entries in the service medical records, 
the examiner summarized the case, in pertinent part, as 
follows:

Given these two entries in his record, there is no 
way anybody can come up with any diagnosis, 
however, it is apparent that the patient did have 
some kind of psychiatric problem at that time 
suggestive of some kind of diagnostic entity which 
was never followed and never taken care of.  By a 
long stretch, one could justify that maybe that was 
the beginning of a schizophrenic process which was 
never followed or looked into, but these two notes 
by themselves do not lead to any kind of diagnosis.

A Hearing Officer's Decision in July 1998 reopened the 
veteran's claim, but denied the reopened claim for service 
connection for paranoid schizophrenia.  

A VA progress note dated in July 1998 was received in August 
1998, from the VAMC in Buffalo.  The staff psychiatrist 
reviewed the service medical entries and concluded as 
follows:

In lieu [sic] of the absence of a premorbid 
history, the occurrence of erratic behavior not 
characteristic of the patient which triggered two 
psychiatric evaluations which did not yield much 
becuase [sic] of patients [sic] suspiciousness and 
lack of cooperation and an early discharge from 
the military, it is likely that what he presented 
while in the Navy could have been the prodromal 
symptoms of what later was diagnosed as Paranoid 
Schizophrenia.

Following receipt and review of the aforementioned July 1998 
treatment report, the RO, in an August 1998 rating decision, 
granted the veteran service connection for paranoid 
schizophrenia, rated at 10 percent, effective from May 20, 
1997.  The stated basis for the grant of service connection 
was that the July 1998 report created a reasonable doubt as 
to the claim, which doubt was resolved in favor of the 
veteran.

In a subsequent rating decision, in February 1999, the RO 
reviewed additional current medical records, and increased 
the disability rating to 100 percent.  The effective date was 
established from May 20, 1997.  In the May 1999 statement of 
the case, the RO indicated that the effective date had been 
assigned on the basis of the reopened claim which had been 
filed on May 20, 1997.

III.  Legal analysis

Initially, the Board observes that 38 C.F.R. § 3.155 is not 
for application in this case.  Specifically, there is no 
evidence of any prior communication or action from the 
veteran, his representative, a Member of Congress or some 
other person acting as his friend, which shows an intent to 
file a claim of service connection for a psychiatric 
disorder, between the time that his claim was previously 
denied in a final decision of the Board in June 1989, and 
when his application to reopen the claim was received in 
1997.  

However, with regard to the communication received on May 20, 
1997, we observe that it was preceded by correspondence one 
month earlier, received on April 21, 1997, which also 
indicated a desire to reopen the claim for service 
connection.  The Board is of the opinion that the April 
letter from the attorney is adequate to be recognized as an 
attempt to reopen the claim.

In reviewing the numerous contentions advanced by and on 
behalf of the veteran, we note that he essentially believes 
his grant of service connection for paranoid schizophrenia 
should be effective from 1971, when he was separated from 
active military service.  Specifically, the Board 
acknowledges the veteran's assertions that he was ultimately 
granted service connection based upon a medical opinion, 
dated in July 1998, stating that it was likely that what the 
veteran presented in service could have been the prodromal 
symptoms of what later was diagnosed as paranoid 
schizophrenia.  However, these assertions, sincere as they no 
doubt are, ignore the provisions of law governing the 
finality of claims.  We must adhere to established statutes 
and regulations in our determinations.

In this regard, while the record does, indeed, document the 
veteran's earlier claim for service connection for a 
psychiatric disorder, it also indicates that the earlier 
claim was finally denied.  In a June 1989 decision, the Board 
denied service connection for a psychiatric disorder, and the 
veteran did not appeal that denial to the Court of Appeals.  
Rather, the veteran, in 1997, indicated that he wished the RO 
to reopen his claim for service connection for a psychiatric 
disorder.  By law, the Board's 1989 decision subsumed the 
earlier actions of the RO, and constituted a final denial, 
subject to reopening by the submission of new and material 
evidence.

As discussed above, controlling law provides that, unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a).  The effective date of 
VA disability compensation benefits for direct service 
connection is the date of receipt of claim or date 
entitlement arose, whichever is later, unless a claim is 
filed within a year after separation from service.  See 38 
U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400.  

Here, the veteran's claim for service connection for a 
psychiatric disorder (eventually characterized as paranoid 
schizophrenia) was reopened in 1997, after the Board's final 
adjudication in June 1989.  Therefore, the effective date of 
the grant of service connection for a psychiatric disorder 
cannot be prior to 1997, when the RO received the veteran's 
request to reopen his claim.  The law prohibits it in this 
instance.  To reiterate, the effective date of an award based 
on a claim reopened after final adjudication shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  Quite simply, the veteran did not appeal 
the Board's June 1989 decision, and it became final.  In 
effect, by requesting the RO to reopen his claim in 1997, the 
veteran began an entirely new administrative claims process.  

In reaching this determination, the Board understands the 
logic in the veteran's argument that his service medical 
records clearly indicated that he had some sort of 
psychiatric problems, and that that same evidence was 
subsequently used to reopen his claim for service connection 
and to support a grant of service connection for paranoid 
schizophrenia.  As a result, the veteran believes he is 
entitled to an effective date, if not in 1971 when he left 
service, then in March 1986, the date of his original claim.  
However, controlling law, as it is applied to the facts in 
this instance, precludes such a disposition.  The June 1989 
Board decision is final, as the veteran did not appeal to the 
Court, and he did not request that the RO reopen his finally 
disallowed claim until 1997.  As to a claim reopened after 
final adjudication, the Board stresses that the effective 
date cannot be earlier than the application to reopen.  Id.  

Further, the Board points out that the subsequent grant of 
service connection for paranoid schizophrenia was not 
premised solely on the veteran's service medical records, 
which documented treatment during service for a psychiatric 
problem.  Rather, prior to the grant of service connection in 
an August 1998 rating decision, the record was supplemented 
with a more current VA progress note dated in July 1998, 
wherein the examiner opined that it was likely that what the 
veteran presented while in service could have been the 
prodromal symptoms of what later on was diagnosed as paranoid 
schizophrenia.  The July 1998 VA progress note was the first 
and only clinical evidence of record that directly related 
the veteran's paranoid schizophrenia to his service and 
events therein.  Moreover, the RO's grant of service 
connection was expressly made on the basis of reasonable 
doubt, in light of ther newly generated medical evidence.

The veteran also contends that he is entitled to an earlier 
effective date for service connection under the provisions of 
38 C.F.R. § 3.157.  However, the Board also finds that an 
earlier effective date for the grant of service connection 
cannot be established under 38 C.F.R. § 3.157, which provides 
that the date of a VA hospitalization or examination may be 
accepted as an "informal claim."  This regulation applies 
only to disabilities for which service connection has already 
been established.  Additionally, the earliest evidence of 
treatment for a psychiatric disorder, diagnosed as paranoid 
schizophrenia, following the Board's denial of the veteran's 
claim, was in May 1997, shortly after the receipt of his 
request to reopen the claim for service connection.

In view of the foregoing, the Board concludes that the 
effective date for the grant of service connection for the 
veteran's paranoid schizophrenia cannot be earlier than the 
date of receipt of his request to reopen his claim.  However, 
as discussed above, we do differ with the RO as to the date 
of the reopening.  Contrary to the RO's focus upon May 20, 
1997, as the date the application to reopen the claim was 
received, we conclude that the letter received on April 21, 
1997, may be recognized as the communication which initiated 
the reopened claim, and ultimately led to the grant of 
service connection for schizophrenia.  


ORDER

An effective date of April 21, 1997, is warranted for the 
grant of service connection for paranoid schizophrenia.  To 
this extent, the appeal is allowed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

